Exhibit 10.1
ADVERTISING & MARKETING AGREEMENT
 
This AGREEMENT is made and entered into this 30th day of July, 2009 by and
between Zurvita, Inc. a Delaware Corporation, with offices at 200 W. Columbine
Avenue, Suite I-2, Santa Ana, CA 92707 (“Zurvita”) and OmniReliant Holdings,
Inc., a Nevada Corporation, with offices at 14375 Myerlake Circle, Clearwater,
FL 33760 (“Advertiser”) Red Sun Mining, Inc. (“Red Sun”), the parent of Zurvita.


WHEREAS, ZURVITA was founded to be a marketer and seller of healthcare-related
products through the use of independent sales representatives;


WHEREAS, Advertiser is the seller of certain products (the “Products”).


WHEREAS, ZURVITA and Advertiser desire to enter into an agreement under which
Advertiser will place advertisements on ZURVITA’s websites, and those websites
controlled by ZURVITA (the “Websites”) and ZURVITA’S independent marketing
representatives will market and sell the Products.


NOW THEREFORE, in consideration of the mutual covenants and agreements of the
parties herein contained and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:


I ADVERTISING & MARKETING


1.01   Services of ZURVITA: ZURVITA will provide placement of advertising,
banners and/or video (“Ads”) of Advertiser on ZURVITA’s Websites. Ads will be
maintained during the Term of this Agreement, as defined herein. Advertiser will
work with ZURVITA’s website administrator and ZURVITA’s sales representatives to
maximize sales of Advertiser’s products in return for ZURVITA receiving
a  commission on retail sales less any returns or refunds.  Furthermore,
Zurvita’s independent marketing representatives will actively market and sell
the Products during the Term.  Advertiser will provide the Products to ZURVITA
sales representatives on a revenue sharing basis.


1.02   Advertiser’s Services: Advertiser will provide ZURVITA with certain
marketing services, including the production of infomercials, video production
services, managing call centers, media buying and fulfillment services.  In
addition, ZURVITA will have access to Advertiser’s production studio at cost
plus 10%.  In consideration for the foregoing, Advertiser will receive 3,800,000
shares of Red Sun’s common stock.
 
II. ADVERTISER’S OBLIGATIONS


2.01   The Advertiser warrants and represents to ZURVITA that:


(a)       it has the right to publish the contents of the advertisement(s),
without infringement of any rights of any third party including, without
limitation, intellectual property rights;


(b)      it has complied with the codes of practice issued by the Advertising
Standards Authority in respect of electronic and on-line advertising and all
other relevant industry codes of practice


(c)       it will be fully responsible for the terms (including, without
limitation, product description, price and compliance with all applicable laws
and regulations) of any contract for the sale of the Products to customers who
have seen the advertisement displayed by ZURVITA on the Websites,


2.02    Advertiser further represents and warrants that it is the owner of all
patent. copyright, mask work. trademark, service mark, and any and all other
proprietary rights and interests related to the advertisements and the
advertising campaign. Advertiser hereby grants ZURVITA and its designees the
right to communicate such works to the public, perform and display the content
(in whole or in part) worldwide and/or to incorporate it in other works in any
form, media, or technology now known or later developed, for the full term of
this Agreement for the purpose of posting the advertising as described in this
Agreement. Advertiser also permits any ‘user” of the Websites to access,
display, view, store and reproduce such content. Subject to the foregoing, the
owner of such content placed on the Websites retains any and all rights that
‘nay exist in such content.
 
 
1

--------------------------------------------------------------------------------

 

2.03           Indemnification: (a) The Advertiser agrees to indemnify ZURVITA
forthwith on demand and hold ZURVITA harmless against any and all expenses,
damages and losses of any kind (including reasonable legal fees and costs)
incurred by ZURVITA in connection with any claims, actual or threatened, of any
kind (including, without limitation, breach of contract, any claim of trademark
or copyright infringement, libel, defamation, breach of confidentiality, false
or misleading advertising or sates practices) arising from the advertisement
and/or any material of the Advertiser to which users  are subjected too and any
other contract entered into for the purchase of the advertised goods or
services,


(b)     ZURVITA agrees to indemnify the Advertiser forthwith on demand and hold
the Advertiser harmless against any and all expenses, damages and losses of any
kind (including reasonable legal fees and costs) incurred by the Advertiser
in connection with any claims, actual or threatened, of any kind (including,
without limitation, breach of contract, any claim of trademark or copyright
infringement, libel, defamation, breach of confidentiality, false or misleading
advertising or sates practices) arising from the advertisement and/or any
material of the Advertiser to which users  are subjected too and any other
contract entered into for the purchase of the advertised goods or services


(c)      The Advertiser will defend or settle at its own expense any action or
other proceedings brought against ZURVITA that relates to the advertisements
and/or any material of the Advertiser to which users are exposed.. ZURVITA shall
notify the Advertiser promptly of any such claim and shall permit the Advertiser
to assume and control the defense of such action with Counsel chosen by the
Advertiser (who shall be reasonably acceptable to ZURVITA) and shall not enter
into any settlement or compromise of any such claim without ZURVITA  prior
written consent. The Advertiser shall pay any and all proper costs, damages and
expenses (including but not limited to reasonable legal fees and costs) awarded
against or incurred by ZURVITA in any such action or proceedings.


2.04   Insurance: Advertiser shall carry at all times during the time that the
Products are offered and sold, Commercial General Liability Insurance with a
minimum of $2,000,000 per occurrence for bodily injury and/or property damage
liability, said insurance to cover,  liability arising from personal
injury/advertising injury, products liability and/or contractual liability. All
insurance policies shall be issued by insurance carriers licensed to do business
in New York. and which have an AM. Best rating of A VIII or better. ZURVITA
shall be named as additional insured on all insurance policies listed above and
required hereunder. Insurance policies which are secured by Advertiser pursuant
to this Agreement shall be “occurrence” type policies and shall not be ‘claims
made” policies. All Certificates of insurance shall provide evidence of the type
of policies being provided. Such insurance policies shall also provide that they
may not be canceled or non-renewed without the insurance carrier endeavoring to
provide thirty (30) days written notice to the ZURVITA. Advertiser shall furnish
the  ZURVITA with certificates of such insurance within thirty (30) days after
the execution of this Agreement.


III. ADVERTISING CONTENT AND PLACEMENT


3.01            The Advertiser will have the right to advertise and market its
Products on the front page of the Websites and to utilize the prime video or ad
space on the Websites;


3.02            ZURVITA will notify Advertiser by email that its advertisement
has been added to the Websites,


3.03            The agreed duration (as will be determined when the parties
agree on the detailed nature of the advertising campaign) will begin from
notification by the ZURVITA.


3.04            The advertiser must notify the ZURVITA as soon as is reasonable
by either email or fax of any inaccuracy or changes that need to be made to
advertisements.

3.05            ZURVITA does not undertake to review the contents of any
advertisements and all such review of, and approval by,  ZURVITA shall not be
deemed to constitute all acceptance by  ZURVITA that such advertisement is
provided in accordance with the terms of tile Agreement. Nor shall it constitute
a waiver of the ZURVITAs rights hereunder. ZURVITA makes no warranty, express or
implied, as to the accuracy of any advertisement, in the event that any
advertisement contains a mistake, Advertisers shall immediately take steps to
correct such inaccuracy.
 
 
2

--------------------------------------------------------------------------------

 

IV.  LIMITATION OF LIABILITY


4.01            ZURVITA will not be liable, in contract, tort (including,
without limitation, negligence), pre-contract or other representations (other
than fraudulent or negligent misrepresentations) or otherwise arising out of or
in connection with these terms and conditions for any economic losses (including
without limitation loss of revenues, profits, contracts, business or anticipated
savings); or any loss of goodwill or reputation; or any special or indirect or
consequential losses; in any case whether or not such losses were within the
contemplation by either party at the date on which the event giving rise to the
loss occurred, suffered or incurred by a party arising out of or in connection
with the provisions of any matter contained in this Agreement. In particular,
and without limitation, the Advertiser acknowledges that ZURVITA will not be
liable for such losses whether arising from a failure to publish an
advertisement, or from the inaccuracy of any data contained in any
advertisements (whether such inaccuracy arises from any action, or failure to
act, of ZURVITA, the Advertiser or a third party).


4.02            Subject to the above, the liability of ZURVITA in contract,
tort, negligence, pre-contract or other representations or otherwise arising out
of or in connection with these terms and conditions or the performance or
observance of its obligations under this Agreement, and every applicable part of
them shall be limited to the amendment of any inaccurate data in accordance with
Section 3 above or in the event that ZURVITA fails to electronically publish an
advertisement, the advertiser’s sole remedy and ZURVITA’s entire liability to
the Advertiser shall be limited at ZURVITA’s option to either a refund of the
advertising fee or relevant portion thereof, or placement of the advertisement
at another time in a comparable position.


4.03            The Advertiser acknowledges that any website on which an
advertisement is displayed is provided on an ‘as is and ‘as available” basis
without any representation or endorsement. ZURVITA makes no warranties of any
kind, whether express or implied, in relation to such website, including but not
limited to, implied warrants of satisfactory quality, fitness for a particular
purpose, non-infringement, compatibility, security. accuracy, condition or
completeness, or any implied warranty arising from course of dealing or usage or
trade or that the Websites will meet any requirements or will be uninterrupted,
timely, secure or error-free, that defects will be corrected, or that the
Websites or the server that makes it available are free of viruses or bugs or
are fully functional, accurate, or reliable.


4.04           ZURVITA shall have the right to hold the Advertiser or its agent
liable for such monies as are due and payable for advertising which the
advertiser or its agent ordered and which advertising was published and
displayed.


4.05            ZURVITA is not liable for delays in delivery and/or non-delivery
in the event of any situation beyond the control of ZURVITA.


4.06            No conditions other than those set forth in the insertion order
or this shall be binding unless expressly agreed to in writing. In the event of
any inconsistency between the insertion order and this Agreement, this Agreement
shall prevail.


V. CONFIDENTIALITY


5.01            Restriction on Use of Confidential Information: (a) None of the
parties hereto shall, during the term of this Agreement or at any time
thereafter, communicate, divulge or use for the benefit of any other person,
persons, partnership, association, corporation or entity any of another party’s
confidential information, knowledge or know-how, A party hereto shall divulge
such information only to such of its employees, financial advisors and legal
representatives as must have access thereto in order to satisfy its obligations
hereunder. All parties shall take all necessary precautions to ensure that their
employees retain such information in confidence,


(b)            Any and all information, knowledge or know-how concerning the
operation, products. services, procedures, policies, plans, strategies or
customers of ZURVITA and/or Advertiser shall be deemed confidential for purposes
of this Agreement: provided. however, the parties shall not be required to treat
any information as confidential information under this section if such
information: (i) was publicly known at the time it was disclosed or becomes
publicly known after disclosure without breach hereof by the receiving party;
(ii) was known by the receiving party at the time of disclosure or becomes known
to it from a part other than tile disclosing party who has the apparent right to
disclose such information to the receiving party’s knowledge after due injury;
(iii) is independently developed by the receiving party without reliance on the
disclosed confidential information: (iv) is approved for disclosure by the
disclosing party with the disclosing party’s prior written consent; or (v) is
disclosed by the receiving party pursuant to judicial order, requirement of a
governmental agency or other operation of law, provided that the receiving party
informs the disclosing party promptly after receiving notice of its obligation
to make such disclosure. and takes reasonable steps to limit the scope
 
 
3

--------------------------------------------------------------------------------

 

VI. TERM, TERMINATION & MISCELLANEOUS


6.01   Term: The term of this Agreement (the “Term”) shall commence effective on
the date hereof and shall continue for a period of one year (the “Initial
Period”) unless sooner terminated, as provided herein.  This Agreement shall
automatically extend for subsequent one year periods (the “Renewal Periods”)
provided, however, each party shall have the right to terminate this Agreement
at the end of the Initial Period or the Renewal Periods by providing written
notice to the other party not later than 60 calendar days prior to the end of
the Initial Period or Renewal Periods.


6.02   Termination of Agreement. This Agreement may be terminated by either
party if the other party materially breaches this Agreement (which breach shall
include the filing of a voluntary or involuntary bankruptcy petition against a
party or the appointment of a receiver for any of the assets of a party) or any
other agreements the parties have entered into. If such a breach occurs, the
non-breaching party shall provide the breaching party with written notice of the
breach, including specific details regarding the nature of the breach, The
non-breaching party’s obligations under this Agreement shall be suspended when
such notice is provided and will not be resumed until the breach is cured;
provided, however, that all payments under this Agreement which were due before
or on the date of receipt of the written notice of breach, shall be made, If the
breaching party does not cure tile breach within thirty (30) days of receipt of
notice of the breach, then the non-breaching party may provide the breaching
party with written notice of the termination of this Agreement.


6.03   Entire Agreement; Amendment. This Agreement constitutes the entire
Agreement between the parties and supersedes all prior agreements.
understandings and representations relating to the subject matter, This
Agreement may only be amended, modified or supplemented by a written agreement
between ZURVITA and Advertiser,


6.04   Governing Law. This Agreement shall be governed by and construed ill
accordance with the laws of the State of New York, without regard to conflict of
laws principles.  Litigation regarding any dispute arising out of this Agreement
shall be brought in a court of competent jurisdiction located in New York. New
York and Advertiser consents to the jurisdiction of such court and to the
service of process by mail.


6.05   Assignment. This Agreement or any part hereof shall not be assigned or
otherwise transferred by either party without the prior written consent of the
other party, which consent shall not be unreasonably withheld


6.06   Relationship of the Parties, The relationship of ZURVITA and Advertiser
under this Agreement shall be that of independent contractors and nothing herein
or in any related document or representation shall be construed to create or
imply any relationship of employment, agency, partnership or any other
relationship other than that of independent contractors, ZURVITA and Advertiser
acknowledge and agree that each is engaged in a separate and independent
business and neither shall state, represent or imply any interest in or control
over the business of the other.


6.07   Force Majeure. Neither party shall be in breach of this Agreement if any
obligations required to be performed hereunder are postponed or delayed because
of an act of God, natural disaster, catastrophe, accident, fire, labor dispute,
lockout, strike, riot or civil commotion, act of public enemy, governmental act,
regulation or rule, failure of technical facilities, a day of national mourning,
emergency or other circumstance or event beyond the control of the parties to
this Agreement.


 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized representatives as of the date first written above.


 
ZURVITA, INC.


By: /s/ Jay Shafer                          
Name: Jay Shafer
Title: Chief Executive Officer


OMNIRELIANT HOLDINGS INC.


By: /s/ Paul Morrison                   
Name: Paul Morrison
Title: Chief Executive Officer


RED SUN MINING, INC.


By: /s/ Matthew Taylor                
Name: Matthew Taylor
Title: Chief Executive Officer
 
 
 
5